Citation Nr: 0310906	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-21 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for left ulnar neuropathy, claimed to be related to 
vocational rehabilitation.

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for a pinched nerve at C 6-7-8 with radiculopathy, claimed to 
be related to vocational rehabilitation.

3.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected right ulnar neuropathy.

4.  Entitlement to a compensable disability evaluation for 
right carpal tunnel syndrome.

5.  Entitlement to a disability evaluation in excess of 10 
percent for postoperative residuals of left carpal tunnel 
syndrome.

6.  Entitlement to a disability evaluation in excess of 10 
percent for mild loss of dexterity in the right hand.

7.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder.

8.  Entitlement to a disability evaluation in excess of 10 
percent for clumsiness of the right lower extremity secondary 
to penetrating wound of the scalp on the left side.

9.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from February 
1964 to February 1968.

When the veteran's appeal was last before the Board of 
Veterans' Appeals (Board) in January 1997, the issues that 
were then under appellate review were entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for bilateral carpal tunnel 
syndrome, entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for pinched elbow nerve, bilateral, and entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for a pinched nerve 
at C 6-7-8 with radiculopathy, all claimed to be related to 
vocational rehabilitation.  These matters were remanded to 
the Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO) for additional development and 
readjudication.  

Following the completion of the requested development, the 
issues under appeal were reconsidered in a January 1999 Ro 
rating decision.  In that decision, service connection was 
granted and disability evaluations were assigned for right 
carpal tunnel syndrome under 38 U.S.C.A. § 1151 (assigned a 0 
percent rating); left carpal tunnel syndrome under 
38 U.S.C.A. § 1151 (assigned a 10 percent rating); mild loss 
of dexterous mobility of the right hand (assigned a 10 
percent rating); and right ulnar neuropathy under 38 U.S.C.A. 
§ 1151 (assigned a 10 percent rating).  The veteran 
subsequently perfected appeals as to the disability 
evaluations assigned.  The issues of entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for left ulnar neuropathy (as 
separated from the right ulnar neuropathy claim that had been 
granted), and entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for a pinched nerve at C 6-7-8 with radiculopathy, 
continued to be denied and thus remained in appellate status.  

During the pendency of this appeal, the veteran filed 
additional claims of entitlement to a disability evaluation 
in excess of 30 for post-traumatic stress disorder; 
entitlement to a disability evaluation in excess of 10 
percent for clumsiness of the right lower extremity secondary 
to penetrating wound of the scalp on the left side; and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  These 
claims were denied in rating decisions of July 1999 and April 
2000.  The veteran subsequently perfected appeals of those 
decisions and they were added to the existing appeal.  The 
veteran's claims folder has been returned to the Board by the 
RO.  The issues as set out above are therefore in appellate 
status.




REMAND

In May 2002, the Board undertook additional development 
pursuant to authority granted by 38 C.F.R. § 19.9(a) (2002).  
This development included obtaining information and reports 
pertaining to the veteran's vocational training.  Vocational 
training records and VA examination records have since been 
associated with the claims folder.  

In Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003), promulgated after the Board's 
development action referred to above, the Federal Circuit 
specifically noted that 38 C.F.R. § 19(a)(2) (2002) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  Since the 
additional evidence in question is neither duplicative of 
other evidence nor irrelevant, and since a supplemental 
statement of the case pertaining to that evidence was not 
issued, this evidence must be referred to the RO for initial 
consideration.  Accordingly, this case must be remanded to 
the RO so that the RO may consider the additional evidence 
noted above.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993)..  
  
Secondly, the Board notes that the most recent VA medical 
treatment records are dated in November 1999 and the most 
recent private medical records are dated in December 2000.  
The Board believes that steps should be taken to identify and 
obtain the most recent medical records available, including 
those previously identified by the veteran, namely the 
records of Humboldt Neurological Medical Group.  

This case is REMANDED to the RO for the following:

1.	The RO must perform a review of the veteran's claims 
file and ensure that all notification and development 
action required by the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.

2.  The RO should specifically ask the 
veteran to provide the names and 
addresses, as well as signing appropriate 
releases with respect to any medical care 
providers, including to the Humboldt 
Neurological Medical Group, who have 
treated him for any of the disabilities at 
issue since November 1999.  The RO should 
then request all VA medical records 
identified by the veteran, and all private 
treatment records, including those from 
the Humboldt Neurological Medical Group, 
for which the veteran provides releases 
and associate them with the claims file.

3.  Thereafter, the RO should consider all 
of the evidence of record, including any 
records received subsequent to the May 
2001 supplemental statement of the case, 
and readjudicate the veteran's claims 
listed above.  If a complete grant of any 
of the claims remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case as to 
those issues. An appropriate period of 
time should be allowed for response.    

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARRY F. BOHAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




